AGREEMENT

This Agreement (this “Agreement”) is made as of June 7, 2002, by and between EOS
International, Inc., a Delaware corporation (formerly dreamlife, inc.) (“EOS”)
and Weichert Enterprises, LLC, a Delaware limited liability company
(“Weichert”).


RECITALS

     A. Reference is made to the Secured $3,000,000 Bridge Loan Promissory Note
dated as of December 14, 2001, as amended, issued by EOS to Weichert (the
“Note”) and the Secured $3,500,000 Bridge Loan Promissory Note dated as of
December 14, 2001, as amended, issued by EOS to DL Holdings I, L.L.C. (the “DL
Note”).

     B. Reference is made to the Warrant to purchase common stock of EOS dated
as of December 14, 2001, as amended, issued by EOS to Weichert (the “Warrant”).

     C. EOS and Weichert desire to further amend the Note and the Warrant on the
terms set forth herein.

     EOS and Weichert hereby agree as follows:


1. The Note Amendments.


     Extension of Maturity Date.  The reference to “June 7, 2002” in the
definition of “Maturity Date” set forth in Section 1 of the Note, as amended, is
hereby deleted and in its place inserted “July 15, 2002.”

     Reference to Warrant.  The reference to “June 8, 2002” in Section 2(b) of
the Note, as amended, is hereby deleted and in its place inserted “July 16,
2002.”


2. The Warrant Amendments.


     Amendments Relating to Section 5. If the Note and the DL Note are repaid in
full on or prior to July 15, 2002, then Section 5.2 of the Warrant is deleted in
its entirety and in its place inserted “[intentionally omitted]” and the
reference to Section 5.2 in Section 5.4 is deleted without any further action by
the parties hereto in each case effective April 15, 2002. Notwithstanding
Section 5.2, no adjustment provided for therein shall be made during the period
of April 15, 2002 through and including July 15, 2002 but if the Note and the DL
Note are not paid in full on or before July 15, 2002, then any adjustment which
would have been made pursuant to Section 5.2 but for this sentence shall
thereupon be made effective July 16, 2002.

     Deletion of Definitions. If the Note and the DL Note are repaid in full on
or prior to July 15, 2002, then Section 9 of the Warrant is amended by deleting
therefrom the following definitions: “Fair Market Value,” “Issue Date,” “New
Issuance,” “New Issue Price” and “Relevant Date” in each case effective April
15, 2002.

     Amendment of Exercise Period. The definition of “Exercise Period” set forth
in Section 9 of the Warrant is hereby amended to mean the period from July 16,
2002 to July 16, 2007.

--------------------------------------------------------------------------------

     Amendment of Introductory Paragraph. The introductory paragraph of the
Warrant is amended by adding after the words “$2.95 per share”, the following
words “, provided however, that if the Company sells any Common Stock for its
own account during the period from April 15, 2002 through and including July 15,
2002 for cash in a private placement or public offering (a “Qualifying Sale”),
then the exercise price per share shall be the weighted average cash price paid
for each share of Common Stock (without reduction for any fees or expenses
including placement agent fees and expenses and/or underwriters’ discounts or
commissions and without allocation of any cash consideration received by the
Company in such a transaction to any warrants or options to purchase Common
Stock or any registration rights granted by the Company in any Qualifying Sale)
(except in no event will sales under written agreements by the Company to sell
the Common Stock existing on April 15, 2002 be a Qualifying Sale).”


[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.


WEICHERT ENTERPRISES, LLC


By:      GERALD C. CROTTY
——————————————
Name: Gerald C. Crotty
Title:  President EOS INTERNATIONAL, INC.


By:      PETER A. LUND
——————————————
Name: Peter A. Lund
Title:  Chairman
